Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered February 17, 1995, convicting him of arson in the second degree, criminal mischief in the second degree, assault in the second degree (two counts), and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements he made to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court permissibly declined to impose a sanction based upon the unavailability of certain tape recordings of phone calls made to the 911 police emergency phone number. The tapes in question were destroyed pursuant to routine police procedure before the *362defendant requested them. Under these circumstances, there is no evidence of bad faith by the prosecution (see, People v Segui, 208 AD2d 447; People v Diggs, 185 AD2d 990, 991; People v Hyde, 172 AD2d 305).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Belgrave, 209 AD2d 629) or lacking in merit (see, People v Wright, 217 AD2d 675; People v Brunner, 209 AD2d 532; People v Suitte, 90 AD2d 80). Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.